 


114 HR 5400 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction for income attributable to domestic production activities in Puerto Rico.
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5400 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2016 
Mr. Tom Price of Georgia (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction for income attributable to domestic production activities in Puerto Rico. 
 
 
1.Deduction for income attributable to domestic production activities in Puerto Rico made permanent 
(a)In generalSection 199(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.  
 
